SEILER, Presiding Judge
(dissenting).
I respectfully dissent. One of defendant’s claims is that at the time he entered his *812pleas of guilty and was sentenced he did not understand the proceedings brought against him or the consequences of his entering a plea of guilty (and I doubt if he or any of the others in the courtroom understood the full consequences of the two consecutive 75 year terms following the two life sentences or how he would have to serve the time once in prison). As I read the record in the hearing on his 27.26 motion, although the trial court apparently did not believe defendant’s testimony, there is nothing in the record to support a finding that when this defendant entered his pleas of guilty that the sentencing court, as required by Rule 25.04, did not accept the pleas without first determining that the plea was made voluntarily with understanding of the nature of the charge. There was no transcript of the proceedings at that time placed in evidence, nothing was done about calling the lawyer who represented defendant at the time of the guilty pleas, nothing was done about calling the judge who occupied the trial bench at the time of the guilty pleas.1 There is nothing to show any compliance with Rule 25.04, Drew v. State (Mo.Sup.), 436 S.W.2d 727; State v. Reese (Mo.Sup. banc) 457 S.W.2d 713, despite the undisputed fact that about the same time as the entry of the guilty pleas defendant, age 19, had been medically diagnosed as having a severe mental deficiency.
In my opinion, this case should be remanded to the circuit court for further evidentiary hearing on whether or not there was a compliance with Rule 25.04 at the time the guilty pleas were entered and the two 75 year sentences pronounced. In saying this I am aware that at the 27.26 hearing defendant was asked on cross-examination, “And did you or did you not commit the assaults for which you were sentenced?”, to which defendant answered “Yes, sir, I did”. Nevertheless, I am of the opinion that it is more important to the administration of justice in the long run that Rule 25.04 be scrupulously observed than it is to say the failure to observe it can be excused in cases where subsequently defendant makes an admission of guilt. See Judge Hyde’s handling of State v. Blaylock (Mo.Sup.) 394 S.W.2d 364, 367. Even if guilty, this defendant was entitled to have explained to him, in a way he could understand, the nature of the charge involved. There is no evidence in this record to show this was done. The nature of the charge would certainly involve explaining to defendant the range of punishment for the charges and the fact that the sentences could be consecutive or concurrent. He was entitled to know this before his plea was accepted.

. Although the majority opinion says defendant did not testify he did not understand the occurrences in circuit court when the guilty pleas were entered and sentences imposed, defendant did testify he “did not have enough mind to know the nature of the proceedings”, that he could not recall talking to his lawyer when he was in court on the two 75 year sentences, that his lawyer did not explain it to him, or talk to him about what was going to happen that day, that “I didn’t know what the plea of guilty was”, that they “stood there side by side and he answered the question for me”, and that “he answered the questions for me as the Judge read the charges off.”